MEMORANDUM **
Hendrick W. Haynes appeals pro se from the district court’s judgment dismissing for failure to state a claim his action against the United States, raising patent, antitrust, and civil rights claims. We lack jurisdiction to hear the appeal. See Animal Legal Defense Fund v. Quigg, 900 F.2d 195, 196-97 (9th Cir.1990) (holding that this Court lacks jurisdiction over an appeal when the case involves patent issues, which are within the exclusive jurisdiction of the United States Court of Appeals for the Federal Circuit). We therefore dismiss.
Haynes’s “motion to divide complaint” is denied. See 28 U.S.C. § 1295(a)(1) (“The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction ... of an appeal from a final decision of a district court of the United States ... if the jurisdiction of that court was based, in whole or in part, on section 1338[.]”) (emphasis added).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.